Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 8-10, 16, 34, 36-38, 54, 64-65, 91-92 and 94-95 are pending. Claims 34, 36-38, 54, 64-65, 91-92 and 94-95 have been withdrawn as drawn to non-elected inventions. Claims 1-5, 8-10 and 16 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, 8-10 and 16 in the reply filed on 12/05/2022 is acknowledged.

Priority
This application, Serial No. 16/758,731 (PGPub: US20210373014) was filed 04/23/2020. This application is a 371 of PCT/US2018/057166 filed 10/23/2018, which has a provisional of 62/575,944 filed 10/23/2017. 
Information Disclosure Statements
The Information Disclosure Statement filed 06/21/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen et al. (US 2017/0121761, Pub Date: 05/04/2017, hereinafter “Eichen”).
Regarding claim 1, Eichen teaches throughout the publication a method for detection of antibodies in a biological sample (for example, see paragraph 0236), the method comprising: immobilizing antigens specific to the antibodies between at least two electrodes (paragraph 0017, antigen recognition moiety); binding the antibodies from the biological sample to the antigens (paragraphs 0018-0019 and 0236); binding molecules linked with an enzyme to the antibodies (paragraphs 0020-0021, 0042-0044, paragraphs 0185-0198); exposing the enzyme to a metal substrate (paragraph 0042, 0052, 0198, 0204, formation of complexes between the silver ions and the target molecules); depositing a metal layer based on exposing the enzyme to the metal substrate (paragraph 0053, 0106, 0198, 0204, growth of conducting metal substance between two electrodes); measuring an electrical property of the metal layer between a first electrode of the at least two electrodes and a second electrode of the at least two electrodes (paragraphs 0054, 0162, measure conductance); and detecting, based on measuring the electrical property of the metal layer, the antibodies in the biological sample (paragraph 0055, determined conductance is correlated to the presence of a respective target in the sample).
While Eichen does not specifically teach that the molecules linked with an enzyme are probes, the reference teaches the use of specific and/or non-specific binding moieties including antibodies and probes to link the target to the surface and the enzyme (see paragraphs 0018, 0090, 0244), therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used non-specific binding moieties taught by Eichen as probes because it would have been desirable to facilitate attachment of the enzymes required for signal specific metallic deposition.
Regarding claim 2, Eichen teaches the method further comprising: forming a second sample (paragraph 0088, different samples where the concentration of the target may vary by several folds); immobilizing second antigens specific to the antibodies between at least two other electrodes (paragraph 0085, plurality of assay sets and detection sites); binding the antibodies from the second biological sample to the second antigens (paragraphs 0018-0019, 0088 and 0236); binding second probes linked with the enzyme to the antibodies (paragraphs 0020-0021, 0042-0044, paragraphs 0185-0198); exposing the enzyme to the metal substrate (paragraph 0042, 0052, 0198, 0204, formation of complexes between the silver ions and the target molecules); depositing a second metal layer based on exposing the enzyme to the metal substrate (paragraphs 0053, 0106, 0172, 0187-0188, 0198, 0204); measuring an electrical property of the second metal layer between a third electrode of the at least two other electrodes and a fourth electrode of the at least two other electrodes (paragraphs 0054, 0162, measure conductance); and detecting, based on measuring the electrical property of the second metal layer, the antibodies in the diluted biological sample (paragraph 0055 and 0089). 
While Eichen does not specifically teach that the second sample is a diluted biological sample, wherein forming the second sample comprises diluting a portion of the biological sample to produce a diluted biological sample, the reference teaches repeated use of a single array with the same recognition molecules or use of multiple arrays with the same recognition molecules for detection of a target molecule in samples at different fold concentrations (paragraphs 0085-0088). Since Eichen teaches that this allows for detection of target molecule concentration with increased sensitivity, it would have been obvious to one of ordinary skill in the art to have performed serial dilutions of a sample to generate samples with different concentrations of target analytes to increase concentration measurement sensitivity.
Regarding claim 3, Eichen teaches the method wherein the detection of the antibodies is indicative of at least one of a disease state or a presence or activity of an infectious agent (paragraphs 0005, 0025 and 0091).
Regarding claim 8, Eichen teaches the method wherein at least one of the probes or the second probes comprises anti-human immunoglobulin (paragraph 0018).
Regarding claim 16, Eichen teaches the method wherein the antigens are derived from or related to an infectious agent (paragraphs 0005, 0025, 0091).

Claim(s) 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen et al. (US 2017/0121761, Pub Date: 05/04/2017, hereinafter “Eichen”), as applied to claims 1-2 above, and further in view of Packer et al. (US 2007/0059783, Pub Date: 03/15/2007, hereinafter “Packer”).
	Regarding claims 4-5, Eichen teaches the method as described above and further teaches the use of glycoprotein-lectin as binding agents (paragraph 0014). However, Eichen fails to specifically teach detecting the antibodies comprises detecting a modification of the antibodies, wherein detecting the modification indicates a glycosylation state and further wherein the glycosylation state comprises a presence or an absence of sialic acid or galactose.
	Packer teaches throughout the publication methods for the identifying markers of disease states in humans (abstract). More specifically, Packer teaches detection of glycosylated proteins in patient samples via antibodies specific for glycosylated proteins (paragraph 0142, 0222, 0227). Additionally, Packer teaches the glycosylation state comprises a presence or an absence of salic acid or galactose (paragraph 0216).
	It would have been obvious to one of ordinary skill in the art to have applied the methods of Eichen to detect glycosylated forms of the target proteins in a patient sample indicative of a disease diagnosis using the glycosylation specific binding partners taught by Parker because it would have been desirable to expand the utility of the methods to detect different diseases and since Eichen teaches use of glycoproteins-lectin as binding agent and Packer teaches detection of the glycosylation state of a target as a diagnostic tool.
Regarding claims 9-10, Eichen teaches the method as described above and further teaches the use of glycoprotein-lectin as binding agents (paragraph 0014). However, Eichen fails to specifically teach at least one of the probes or the second probes comprises an agent that recognizes a glycosylation state of the antibodies and further wherein the agent is a lectin.
	Packer teaches throughout the publication methods for the identifying markers of disease states in humans (abstract). More specifically, Packer teaches detection of glycosylated proteins in patient samples via probes specific for glycosylated proteins (paragraph 0142, 0222, 0227). Additionally, Packer teaches the agent that recognizes the glycosylation state is a lectin (paragraph 0230).
	It would have been obvious to one of ordinary skill in the art to have applied the methods of Eichen to detect glycosylated forms of the target proteins in a patient sample indicative of a disease diagnosis using the glycosylation specific binding partners taught by Parker because it would have been desirable to expand the utility of the methods to detect different diseases and since Eichen teaches use of glycoproteins-lectin as binding agent and Packer teaches detection of the glycosylation state of a target as a diagnostic tool.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677